[1] The information herein charges respondent with the crime of embracery, The answer denies the allegations of the information, and sets up two affirmative defenses, each entitled "Further and Separate Answer." The one of these affirmative defenses alleges that respondent was proceeded against in a criminal action for the same crime as that charged in the information, embracery, and acquitted thereof. The other sets up a proceeding for contempt, and an acquittal thereof. A general demurrer presents the question of the sufficiency of these two defenses.
[2] It is contended by counsel that the same principle obtains as to both defenses; that is, if the acquittal in the criminal proceeding is not a complete defense to this action for disbarment, then the acquittal in the action for contempt is likewise not a defeuse, That the acquittal upon the criminal charge is not a defense to a proceeding for disbarment, based upon the same facts, is stare declsis in this jurisdiction. People v. Mend, 29 Colo. 348, 68 P. 241; People v. Weeber,26 Colo. 229, 57 P. 1079. Other anthorities to the same effect are In the Matter of an Attorney, 86 N.Y. 568; In re Wellcome,28 Mont. 213, 53 P. 47.
[3] Demurrer sustained. *Page 246